IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,045




EX PARTE TERRY LEE LOTT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6809-A IN THE 33RD JUDICIAL DISTRICT COURT
FROM BURNET COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to ninety-nine years’ imprisonment.  The Third Court of Appeals
affirmed his conviction.  Lott v. State, No. 03-90-00038-CR (Tex. App. – Austin, April 8, 1992). 
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se. We remanded this application to the trial court
for findings of fact and conclusions of law.
            Based on documents already contained in the record, the trial court has entered findings of
fact and conclusions of law that there is nothing to dispute Applicant’s claim that appellate counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary appeal pro se.  The trial court recommends that relief be
granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Third Court of Appeals in Cause No. 03-90-0038-CR that affirmed his conviction
in Case No. 6809-A from the 33rd Judicial District Court of Burnet County.  Applicant shall file his
petition for discretionary review with the Third Court of Appeals within 30 days of the date on which
this Court’s mandate issues.
 
Delivered: November 26, 2008
Do not publish